253 F.2d 336
ALVIN EPSTEIN, Inc., and Alvin Epstein, Appellants,v.David GALFOND, Appellee.
No. 14234.
United States Court of Appeals District of Columbia Circuit.
Argued March 17, 1958.
Filed March 20, 1958.

Appeal from the United States District Court for the District of Columbia; John J. Sirica, Judge.
Mr. Edward J. Skeens, Washington, D. C., for appellants.
Mr. Ernest M. Shalowitz, Washington, D. C., with whom Messrs. Louis E. Spiegler and Sol M. Alpher, Washington, D. C., were on the brief, for appellee.
Before EDGERTON, Chief Judge, and DANAHER and BURGER, Circuit Judges.
PER CURIAM.*


1
We cannot find on this record that the District Judge abused his discretion when he entered an order certifying this case to the Municipal Court. See D.C. Code, § 11-756 (Supp. V 1956). We note that he expressly left open for decision by the Municipal Court the appellants' motion for summary judgment.


2
Affirmed.



Notes:


*
 Announced from the bench